Title: To James Madison from James Monroe, 18 January 1814
From: Monroe, James
To: Madison, James


        
          Department of State January 18. 1814
        
        The Secretary of State, to whom was referred the Resolution of the House of Representatives of the 13th inst, requesting the President to lay before the House such documents relative to the Russian mediation, as in his opinion it may not be improper to communicate, has the honor to transmit to the President, for the information of the House, the following letters in relation to that subject vizt.:
        A letter in French (with a translation) from Mr. Daschkoff, Envoy Extraordinary & minister Plenipotentiary of His Majesty the Emperor of

Russia to the Secretary of State of the 8th March 1813, with the answer of the Secretary of State of the 11th. of March.
        An Extract of a letter from the Secretary of State to Mr. Adams, Minister of the United States at St. Petersburg of the 1st. July 1812, and four letters and extracts from Mr Adams to the Secretary of State, bearing date respectively, on the 30th September, 17th October and 11th. December 1812 & on the 26th June 1813. All which is respectfully submitted
        
          Jas. Monroe
        
      